NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       FEB 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JOSE JAIME MARTINEZ-TORIBIO,                     No.   15-72965
 AKA Jose Martinez-Toribio,
                                                  Agency No. A200-242-701
                  Petitioner,

   v.
                                                  MEMORANDUM*
 DANA BOENTE, Acting Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Jose Jaime Martinez-Toribio, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s continuous physical presence determination.

Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008). We deny the petition

for review.

      Substantial evidence supports the agency’s determination that Martinez-

Toribio failed to establish the requisite continuous physical presence for

cancellation of removal, where he presented inconsistent testimony with no

corroboration regarding the length of his departure from the United States in 2004.

See 8 U.S.C. §§ 1229a(c)(4)(B)-(C), 1229b(b)(1)(A).

      The record does not support Martinez-Toribio’s contentions that the IJ failed

to address or consider evidence, and that the IJ unfairly questioned his credibility.

      PETITION FOR REVIEW DENIED.




                                          2                                    15-72965